Filed 6/7/16 P. v. Fierros CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                2d Crim. No. B265259
                                                                        (Super. Ct. No. 2011035899)
     Plaintiff and Respondent,                                               (Ventura County)

v.

MARTIN FIERROS,

     Defendant and Appellant.


                   Martin Fierros was subject to postrelease community supervision (PRCS)
when he was arrested. (Pen. Code, § 3451.) He had an informal probable cause hearing
before a probation officer. Subsequently, the trial court found him in violation of PRCS.
Fierros contends, among other things, that the trial court erred because the PRCS
revocation process violates his right to due process. We affirm.
                         FACTUAL AND PROCEDURAL BACKGROUND
                   In 2012, Fierros was convicted of possession of a firearm by a felon with
one prior. (Former Pen. Code, § 12021, subd. (a)(1).) He was sentenced to two years in
state prison.
                   In 2012, Fierros was released on PRCS.
                   On April 18, 2015, Fierros was arrested for domestic battery. The
probation agency alleged he had committed numerous PRCS violations.
              On April 20, 2015, a probable cause hearing was held before Probation
Officer Venessa Meza. Meza found probable cause for finding that Fierros violated his
PRCS conditions.
              In the probation officer's written report for revocation of PRCS, the
probation agency stated that Fierros was advised of his right to counsel, he denied the
violation, "declined to accept" a "proposed sanction," and requested a court hearing.
              On April 22, 2015, the Ventura County Probation Agency filed a petition to
revoke PRCS and scheduled a hearing date for May 14, 2015.
              On May 14, 2015, Fierros's counsel filed a motion to dismiss the petition.
Fierros claimed the revocation process violated his due process rights and cited Williams
v. Superior Court (2014) 230 Cal. App. 4th 636 (Williams). On May 14, 2015, the trial
court held a hearing on that motion. The court denied the motion. On May 19, 2015,
Fierros appeared in court with his public defender and he admitted the PRCS violations.
The court ordered him to serve 150 days in county jail with a total credit of 64 days.
              On July 28, 2015, Fierros was arrested for falsifying documents to be used
in evidence. (Pen. Code, § 134.) He received a probable cause hearing before Meza on
July 29, 2015. Meza found probable cause that Fierros violated his PRCS conditions.
Fierros was advised of his right to counsel. He denied the violations, declined to accept a
proposed sanction, and requested a court hearing. The probation agency filed a petition
for revocation of PRCS on August 5, 2015.
              On August 13, 2015, Fierros filed a motion to dismiss the petition alleging
the PRCS process violated his right to due process of law. On the same day, the trial
court held a hearing on his motion. It denied the motion. The court found that: 1) Meza
conducted a probable cause hearing that was compliant with Morrissey v. Brewer (1972)
408 U.S. 472 (Morrissey); 2) the parole procedures set forth in Williams, supra, 230
Cal. App. 4th 636 do not apply to PRCS; and 3) there were "no violations of the
defendant's due process rights."




                                             2
              On September 2 and 28, 2015, the trial court granted Fierros's request for
continuances of the revocation hearing. On September 30, Fierros admitted that he
violated PRCS. The trial court ordered him to serve 60 days in county jail.
                                        DISCUSSION
              Fierros contends, among other things, that: 1) the process used to revoke
his PRCS violated his right to due process, 2) he did not have a Morrissey-compliant
probable cause hearing, 3) the hearing conducted by Meza was not adequate, 4) Meza
was not neutral, 5) Meza had no "genuine interest in determining if the allegations are
supported by evidence," 6) Meza was attempting to "secure a waiver for the purpose of
expediency," and 7) he was entitled to the procedures provided to parolees in Williams
and under Proposition 9.
              The PRCS procedures here do not violate Fierros's due process or equal
protection rights. (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402-404) After his
arrest for violating PRCS conditions, Fierros received a prompt probable cause hearing.
(Id. at p. 402.) The PRCS hearing officers who decide probable cause are neutral
decision makers. (Morrissey, supra, 408 U.S. at p. 485 ["someone not directly involved
in the case"]; Gutierrez, at p. 402.) PRCS procedures and Proposition 9 parole
procedures are not required to be identical. (Gutierrez, at pp. 403-404.) There are valid
justifications for the different procedures. (Ibid.) The trial court found Fierros's probable
cause hearing complied with due process and the requisite statutory standards. At the
hearing on Fierros's motion to dismiss the petition, Fierros's counsel made only a short
oral argument. Fierros presented no evidence to support the factual assertions he is now
making regarding how the hearing officer conducted the probable cause hearing. He did
not introduce evidence to show that PRCS hearing officers at probable cause hearings are
not neutral, that their findings are incorrect or unreliable, that the procedure is unfair, or
that he was not afforded a prompt probable cause hearing after his arrest. He
consequently is not in a position to challenge the trial court's finding that the probable
cause hearings comply with Morrissey standards.


                                               3
              Moreover, the denial of a Morrissey-compliant probable cause hearing does
not warrant reversal unless it results in prejudice at the revocation hearing. (In re La
Croix (1974) 12 Cal. 3d 146, 154-155.) Fierros makes no showing that a due process
defect prejudiced him or affected the outcome of the PRCS revocation hearing. (In re
Moore (1975) 45 Cal. App. 3d 285, 294.) Fierros admitted the PRCS violations at the
revocation hearing and he has served his custodial sanction. He has not shown grounds
for reversal. (In re Winn (1975) 13 Cal. 3d 694, 697-698; People v. Woodall (2013) 216
Cal. App. 4th 1221, 1238.) We have reviewed Fierros's remaining contentions and we
conclude he has not shown error.
                                       DISPOSITION
              The order is affirmed.
              NOT TO BE PUBLISHED.




                                           GILBERT, P. J.


We concur:



              PERREN, J.



              TANGEMAN, J.




                                              4
            Charles W. Campbell, Donald D. Coleman, Ryan Wright, Judges

                           Superior Court County of Ventura

                         ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Shawn
McGahey Webb, Supervising Deputy Attorney General, Nathan Guttman, Deputy
Attorney General, for Plaintiff and Respondent.




                                           5